DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply dated 07/14/2021 has been received.

Priority
The instant application is filed as a Continuation. It appears it should be a Divisional. Applicant is encouraged to amend the ADS and first line of the specification to indicate the proper filing status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 14-8,37,38,41 and 43 remains rejected and claims 58-59 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of  determining the effectiveness of an anti-human TIGIT antibody for the treatment of cancer comprising the claimed method steps wherein the non-human animal is a genetically modified, non-human mammal whose genome comprises a replacement of the portion of the endogenous TIGIT gene encoding the extracellular domain of the TIGIT protein with the corresponding human sequences such that the non-human mammal detectably expresses a chimeric TIGIT protein in place of the endogenous TIGIT protein on the surface of T cells and NK cells, does not reasonably provide enablement for the claimed method wherein any portion of the extracellular domain is replaced or where the antibody is not anti-human.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.

Aspects of the rejection not reiterated below have been withdrawn in light of the amendments to the claims. 
The specification provide guidance that claimed transgenic mouse whose genome comprises humanized TIGIT could be achieved using identification of  target sequence to for targeting specificity of small guide RNA (sgRNA) and the efficiency of Cas9 cleavage at the 

The claims are broad in that they encompass embodiments that are not to replacement of the endogenous extracellular domain of TIGIT but encompass replacement of any portion of the extracellular domain. The claims are drawn to a method of determining the effectiveness of an anti-TIGIT antibody using a nonhuman mammal expressing a TIGIT on the surface of cells wherein the extracellular domain can comprise both endogenous and human sequences such that it will not bind antibodies from any non-human species. The specification teaches humanizing TIGIT in the mouse by replacing endogenous coding sequence in exon 2 with sequence encoding human amino acids 24-127, which enables binding of human antibodies. Replacing only a portion of the extracellular domain (which could be as little as one amino acid) could alter the extracellular domain such that no anti-TIGIT antibodies bind. It is noted that the claim fails to require any function of the chimeric TIGIT, such as binding to human anti-TIGIT . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-8,37,38,41 and 43 remain rejected and claims 58-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 41 remain unclear as amended. Applicant has given an active method step to the “determining”; however, this step only requires measuring and is incomplete as to claiming how the determination is made. It is not clear what indicates an antibody as inhibitory because the claim lacks a comparison step. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1,3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Clark et al (WO2009/126688, dated 10/15/2009; IDS) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of laims 1-9,37,38,41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston and Clark et al (WO/2009/126688, dated 10/15/2009) in view of Wang et al (WO2013/063556, dated 05/02/2013) Sanmamed et al  (Annals of Oncology, 27, 7, 2016, 1190-1198, IDS)/Topalian et al (Cancer Cell, 2015, 27, 450-461, IDS) and Burova et al (WO/2016/094481, dated 05/16/2016, effective filing date 12/09/2014, IDS) is withdrawn in light of the amendments to the claims and Applicant’s arguments. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 37, 38, 41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 41 and 43 of copending Application No. 16/428,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same method of determining effectiveness of anti-TIGIT antibody for treatment of cancer. In ‘906, claim 41 is a dependent claim that uses the mouse of ‘906 claim 1. Claim 1 is drawn to the same humanized TIGIT mousse of the instant claims, however, claim 1 of the copending application more narrow in scope with regard to the particular sequences that are modified and includes the limitations of instant claim 5. ‘906 claims also require expression of the humanized TIGIT, which is an obvious effect of the genomic alteration where the mouse is useful in the claimed method.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        1632